State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     519842
________________________________

In the Matter of RICHARD
   RODRIGUEZ,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   McCarthy, J.P., Garry, Lynch and Devine, JJ.

                               __________


     Richard Rodriguez, Wallkill, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Treasure of counsel), for respondent.

                               __________


      Appeal from a judgment of the Supreme Court (Gilpatric,
J.), entered August 7, 2014 in Ulster County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent denying his
request to participate in the family reunion program.

      In 1998, petitioner was convicted of a number of crimes,
the most serious of which was murder in the first degree, after
he violently assaulted, strangled and stabbed a female
acquaintance, resulting in her death (Rodriguez v Smith, 485 F
Supp 2d 368, 373 [SD NY 2007]). He was sentenced to a term of
life in prison. During his incarceration, he got married and, in
December 2012, he applied to participate in the family reunion
program. Because he was designated a central monitoring case,
                              -2-                519842

his application was subject to special review (see 7 NYCRR 220.2
[c] [1] [i]). Upon such review, his application was denied and
the denial was upheld on administrative appeal. Petitioner
commenced this CPLR article 78 proceeding challenging the denial
and, following joinder of issue, Supreme Court dismissed the
petition. This appeal ensued.

      Initially, it is to be noted that participation in a family
reunion program is a privilege, not a right (see Matter of
Rodriguez v Morris, 113 AD3d 1011, 1012 [2014]; Matter of Philips
v Commissioner of Correctional Servs., 65 AD3d 1407, 1408
[2009]). The determination of "whether an inmate may participate
is 'heavily discretionary' and will be upheld if it has a
rational basis" (Matter of Philips v Commissioner of Correctional
Servs., 65 AD3d at 1408, quoting Matter of Doe v Coughlin, 71
NY2d 48, 56 [1987], cert denied 488 U.S. 879 [1988]; see Matter of
Defeo v New York State Dept. of Correctional Servs., 56 AD3d 886,
887 [2008]). Here, the denial of petitioner's application was
based upon his history, specifically including, but not limited
to, consideration of the brutal nature of his crimes and the
perceived safety and security risk that he thereby posed to his
potential visitors and the facility. We find that the denial was
rational under the circumstances presented here (see Matter of
Philips v Commissioner of Correctional Servs., 65 AD3d at 1408;
Matter of Defeo v New York State Dept. of Correctional Servs., 56
AD3d at 887; Matter of Correnti v Baker, 19 AD3d 945, 946-947
[2005], lv denied 5 NY3d 715 [2005]). We have considered
petitioner's remaining contentions and find them to be lacking in
merit.

     McCarthy, J.P., Garry, Lynch and Devine, JJ., concur.
                        -3-                  519842

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court